Name: Council Directive 81/488/EEC of 30 June 1981 amending certain provisions of Directives 73/132/EEC and 78/53/EEC relating to the statistical surveys to be carried out by the Member States on bovine livestock
 Type: Directive
 Subject Matter: nan
 Date Published: 1981-07-11

 Avis juridique important|31981L0488Council Directive 81/488/EEC of 30 June 1981 amending certain provisions of Directives 73/132/EEC and 78/53/EEC relating to the statistical surveys to be carried out by the Member States on bovine livestock Official Journal L 189 , 11/07/1981 P. 0046 - 0047 Spanish special edition: Chapter 03 Volume 22 P. 0130 Portuguese special edition Chapter 03 Volume 22 P. 0130 ****( 1 ) OJ NO L 153 , 9 . 6 . 1973 , P . 25 . ( 2 ) OJ NO L 16 , 20 . 1 . 1978 , P . 20 . ( 3 ) OJ NO C 101 , 4 . 5 . 1981 , P . 56 . COUNCIL DIRECTIVE OF 30 JUNE 1981 AMENDING CERTAIN PROVISIONS OF DIRECTIVES 73/132/EEC AND 78/53/EEC RELATING TO THE STATISTICAL SURVEYS TO BE CARRIED OUT BY THE MEMBER STATES ON BOVINE LIVESTOCK ( 81/488/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 43 AND 209 THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 73/132/EEC OF 15 MAY 1973 ON THE STATISTICAL SURVEYS TO BE CARRIED OUT BY THE MEMBER STATES ON BOVINE LIVESTOCK , ON FORECASTS ON THE AVAILABILITY OF BOVINE ANIMALS FOR SLAUGHTER AND ON STATISTICS ON SLAUGHTERED BOVINE ANIMALS ( 1 ), HAVING REGARD TO COUNCIL DIRECTIVE 78/53/EEC OF 19 DECEMBER 1977 LAYING DOWN ADDITIONAL PROVISIONS RELATING TO THE STATISTICAL SURVEYS TO BE CARRIED OUT BY MEMBER STATES ON BOVINE LIVESTOCK ( 2 ), HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 3 ), WHEREAS , IN ORDER TO PROMOTE THE APPROXIMATION OF SURVEY METHODS AND THE HARMONIZATION OF STATISTICS ON THE CATTLE SECTOR , CERTAIN PROVISIONS OF DIRECTIVE 73/132/EEC MUST BE CLARIFIED OR SUPPLEMENTED ; WHEREAS ITALY HAS NOT YET BEEN ABLE , FOR TECHNICAL REASONS , DURING THE PERIOD COVERED BY DIRECTIVE 73/132/EEC , TO UPDATE THE SAMPLING CRITERIA IN ORDER TO OBSERVE THE COMMUNITY MARGINS OF ERROR AND THEREFORE WISHES TO EXTEND THE EXEMPTION PROVIDED FOR BY ARTICLE 4 OF THE DIRECTIVE ; WHEREAS , FOR TECHNICAL REASONS , THE FEDERAL REPUBLIC OF GERMANY CARRIES OUT AGRICULTURAL SURVEYS IN EVEN YEARS ; WHEREAS ARRANGEMENTS SHOULD FORTHWITH BE MADE TO PERMIT THE DATA PROVIDED FOR BY ARTICLE 5 ( 4 ) OF DIRECTIVE 73/132/EEC TO BE SUPPLIED ACCORDING TO THIS PATTERN ; WHEREAS EXPERIENCE INDICATED THAT THE COMMISSION DEPARTMENTS RESPONSIBLE FOR ADMINISTERING THE MARKET SHOULD HAVE ACCESS TO CERTAIN ADDITIONAL BREAKDOWNS AND PRODUCTION FORECASTS COVERING THE ENTIRE YEAR FOLLOWING THE YEAR UNDER REVIEW , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 DIRECTIVE 73/132/EEC IS HEREBY AMENDED AS FOLLOWS : 1 . THE EXEMPTION PROVIDED FOR IN ARTICLE 4 ( 3 ) SHALL BE EXTENDED TO 31 DECEMBER 1983 FOR ITALY . 2 . IN ARTICLE 5 , PARAGRAPHS 2 AND 3 SHALL BE REPLACED BY THE FOLLOWING : ' 2 . THE MEMBER STATES SHALL NOTIFY THE COMMISSION ANNUALLY , NOT LATER THAN 10 WEEKS AFTER THE REFERENCE MONTH , OF THE FINAL RESULTS OF ONE OF THE TWO SURVEYS ON THE POPULATION , BROKEN DOWN ACCORDING TO THE FOLLOWING TERRITORIAL SUB-DIVISIONS : // BELGIUM // PROVINCES/PROVINCIES // DENMARK // - // GERMANY // REGIERUNGSBEZIRKE // GREECE // - // FRANCE // REGIONS DE PROGRAMME // IRELAND // - // ITALY // REGIONI // LUXEMBOURG // - // NETHERLANDS // PROVINCIES // UNITED KINGDOM // STANDARD REGIONS // HOWEVER , AS FAR AS GREECE IS CONCERNED , PROVISION MAY BE MADE , PURSUANT TO THE PROCEDURE REFERRED TO IN ARTICLE 9 , FOR THE RESULTS TO BE NOTIFIED ACCORDING TO SUB-DIVISIONS TO BE DETERMINED . 3 . ON THE BASIS OF THE RESULTS OF ONE OF THE TWO SURVEYS ON THE POPULATION , THE MEMBER STATES SHALL PROCESS AND FORWARD TO THE COMMISSION , AT LEAST EVERY TWO YEARS STARTING WITH THE FORWARDING OF THE DATA FOR 1981 , THE NATIONAL DATA ACCORDING TO THE SIZE OF THE HERD KEPT AND IN THE FORM OF THE TABLES DRAWN UP IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 9 . 3A . FOR TECHNICAL REASONS THE FEDERAL REPUBLIC OF GERMANY SHALL , HOWEVER , BE AUTHORIZED TO FORWARD : - THE RESULTS BROKEN DOWN ACCORDING TO THE SIZE OF HERD KEPT , AND - THE RESULTS TO BE ESTABLISHED IN ACCORDANCE WITH ARTICLE 1 ( 2 ), EVERY TWO YEARS FROM THE FORWARDING OF THE DATA FOR 1980 . AS REGARDS THE OTHER YEARS , THE FEDERAL REPUBLIC OF GERMANY SHALL FORWARD THE RESULTS REFERRED TO IN THE SECOND INDENT FOR THE " LAENDER " . ' 3 . IN ARTICLE 6 ( 1 ) THE FIRST SUBPARAGRAPH SHALL BE REPLACED BY THE FOLLOWING : ' 1 . ON THE BASIS OF THE RESULTS OF THE SURVEYS AND OF OTHER AVAILABLE DATA , THE MEMBER STATES SHALL ESTIMATE GROSS INDIGENOUS PRODUCTION OF CATTLE : - IN THE CASE OF THE INTERMEDIATE SURVEY , FOR THE SECOND HALF OF THE CURRENT YEAR AND FOR EACH HALF OF THE FOLLOWING CALENDAR YEAR , - IN THE CASE OF THE DECEMBER SURVEY , FOR EACH HALF OF THE FOLLOWING CALENDAR YEAR . ' ARTICLE 2 THE EXEMPTION PROVIDED FOR IN ARTICLE 2 ( 3 ) OF DIRECTIVE 78/53/EEC SHALL BE EXTENDED TO 31 DECEMBER 1983 . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT LUXEMBOURG , 30 JUNE 1981 . FOR THE COUNCIL THE PRESIDENT G . BRAKS